DETAILED ACTION
This action is responsive to communication filed on 2/16/22. The current pending claims are 1 and 3 – 13.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: “a front” should be rewritten as –the front--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: in line 4, --to the-- should be added between “attached” and “stationary”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All the features of claim 3 are already required by the parent claim (see claim . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 5, 8, and 11 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 202,193 (hereinafter Reid).
Regarding claim 1, Reid shows a sink comprising a stationary unit (a, b) secured to a wall, a sink basin (h), wherein the sink basin rotates from an upward position (phantom lines in fig. 1) to a downward position with respect to the stationary unit (solid lines in fig. 1), wherein Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify select an angle of less than 5 degrees with respect to the floor as a matter of design consideration that would produce the same expected result. Applicant appears to have placed no criticality on 5 degrees, and it appears that the device of Reid would work appropriately if made to be prevented from rotating with the claimed angle.
Regarding claim 3, Reid shows a first side of the sink basin (left side in fig. 3) and a second side of the sink basin (right side in fig. 3).
Regarding claim 4, Reid shows a faucet (e) secured to the stationary unit (a, b).
Regarding claim 5, the faucet (e) is concealed by the sink basin (h) when the sink basin is in the upward position but wherein the faucet is visible when the sink basin in the downward position (fig. 1).
Regarding claim 8, the sink basin has a front (adjacent handle n in fig. 1) and a back (3), and the back of the sink basin is open (col. 2, ln. 40 – 43).
Regarding claim 11, Reid shows a handle (n) on the front of the sink basin (fig. 1).
Regarding claim 12, Reid shows a first side panel attached to the stationary unit, a second side panel attached to the stationary unit, a front panel attached to the stationary unit, a bottom unit attached to the stationary unit; and wherein the first side panel, the second side panel, the front panel, the bottom unit, and the stationary unit collectively create a hollow . 
    PNG
    media_image1.png
    463
    659
    media_image1.png
    Greyscale

Claims 6 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid as applied to claims 1, 3 – 5, 8, and 11 – 12 above, and further in view of US Patent Application Publication 2019/0284786 (hereinafter Kohler).
Regarding claim 6, Reid fails to show a sensor for initiating automatic rotation of the sink basin at the pivot. Attention is turned to Kohler which teaches including a presence sensor for detecting a user to automatically pivot a rotating sink basin so that a user does not have to come in direct contact with the device (par. 21 – 22). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor for initiating automatic rotation of the sink basin at the pivot to allow a user to use the sink 
Regarding claim 7, Reid fails to show a senor configured to automatically turn on the faucet when the sink basin is in the downward position. Attention is again turned to Kohler which teaches including a sensor configured to automatically turn on the water faucet when a sink basin is in a use position when a user is detected (par. 53). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor configured to automatically turn on the faucet when the sink basin is in the downward position to allow a user to control the water flow without direct contact which promotes more hygienic conditions as evidenced by the teachings of Kohler mentioned above.
Claims 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid as applied to claims 1, 3 – 5, 8, and 11 – 12 above, and further in view of US Patent Application Publication 2020/0141098 (hereinafter Liu).
Regarding claim 9, Reid fails to show an automatic soap dispenser unit secured to the stationary unit. Attention is turned to Liu which shows including an automatic soap dispenser unit secured to a stationary unit of a sink to allow a user to touchlessly activate a soap dispenser for hand washing (par. 22). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an automatic soap dispenser unit secured to the stationary unit to allow a user to touchlessly activate a soap dispenser for hand washing as evidenced by the teachings of Liu mentioned above.
Regarding claim 10, Reid fails to show a UV sterilization light secured to the stationary unit. Attention is again turned to Liu which teaches including a UV sterilization light to sterilize .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid as applied to claims 1, 3 – 5, 8, and 11 – 12 above, and further in view of US Patent 1,648,386 (hereinafter Grover).
Regarding claim 13, Reid shows a single pivot and thus fails to show a pivot for the sink basin is located on the first side and the second side. Attention is turned to Grover which shows a pivot (18) for the sink basin is located on the first side panel and the second side panel (Grover, pg. 1, ln. 68 – 70). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the sink basin of Reid to include pivots on the first and second side panels to provide a more stable pivoting mechanism.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754